--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_0112.htm]


Exhibit 10.1




EXECUTION VERSION
 
 
UNIT PURCHASE AGREEMENT
 
 
This UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of January 11, 2010, is
entered into by and between Bonds.com Group, Inc., a Delaware corporation (the
“Company”) and UBS Americas Inc., a Delaware corporation (the “Buyer”).
 
WHEREAS:
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, Units (as defined below) of
securities of the Company, as more fully described in this Agreement.  As used
herein, each “Unit” shall consist of:  (i) 26.67 shares (the “Shares”) of Series
A Participating Preferred Stock (“Series A Preferred Stock”) of the Company and
(ii) the right, within three years of the Closing Date (as defined in Section
1.1(d)) to purchase 72.00 additional shares of Series A Preferred Stock at a
purchase price of $37.50 per share (the “Ordinary Purchase Rights”).  The Units,
the Shares, the Ordinary Purchase Rights and the Series A Preferred Stock to be
issued pursuant to the exercise of the Ordinary Purchase Rights are referred to
herein as the “Securities.”
 
C.           In connection with the transactions contemplated by this Agreement,
the parties hereto, Fund Holdings LLC (“Holdings”) and certain other
stockholders of the Company are executing and delivering a Stockholders’
Agreement, substantially in the form attached hereto as Exhibit A (the
“Stockholders’ Agreement”) and the Company, Bonds.com, Inc. and UBS Securities
LLC, an affiliate of the Buyer, are executing and delivering a Licensing and
Services Agreement, substantially in the form attached hereto as Exhibit B (the
“Operating Agreement”).
 
NOW, THEREFORE, the Company and the Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF UNITS.
 
(a)           Certificate of Designation.  The Company shall adopt and file with
the Secretary of State of the State of Delaware on or before the Closing (as
defined in Section 1(d)) the Certificate of Designation in the form attached
hereto as Exhibit C (the “Certificate of Designation”).
 
(b)           Purchase of Units.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to the Buyer, and the Buyer agrees to purchase from the Company on the Closing
Date 1,760 Units (the “Closing”).  The Closing shall occur on the Closing Date
at the offices of Bingham McCutchen LLP, 399 Third Avenue, New York, New York
10022.
 

 
 

--------------------------------------------------------------------------------

 

 
(c)           Purchase Price.  The purchase price for each Unit to be purchased
by the Buyer at the Closing shall be One Thousand Dollars ($1,000.00) (the
“Purchase Price”).
 
(d)           Closing Date.  The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York City Time, on the date hereof (or such
other date and time as is mutually agreed to by the Company and the Buyer).
 
(e)           Form of Payment.  On the Closing Date, (i) the Buyer shall pay the
Purchase Price to the Company for the Units to be issued and sold to the Buyer
at the Closing by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) the Company shall deliver
to the Buyer one or more stock certificates, evidencing the number of Shares to
be purchased at the Closing by the Buyer free and clear of any mortgage, pledge,
hypothecation, rights of others, rights of first refusal, claim, security
interest, encumbrance, title, defect, voting trust agreement, option, lien,
taxes, charge or similar restrictions or limitations (collectively, “Liens”).
 
(f)           Exercise of Ordinary Purchase Rights.  The Ordinary Purchase
Rights may be exercised at any time from the Closing Date until the date which
is three years from such date (the “Ordinary Rights Exercise Period”).  Within
the Ordinary Rights Exercise Period, the Ordinary Purchase Rights may be
exercised in whole or in part at the price per share of $37.50 per share of
Series A Preferred Stock (the “Rights Exercise Price”), such number of shares of
Series A Preferred Stock and Rights Exercise Price are subject to adjustment as
set forth in Section 7, payable by certified wire transfer to an account
designated by the Company.  Upon delivery of a Notice of Exercise Form duly
executed in the form attached to the Ordinary Rights Certificate (as defined
below) hereto (which Notice of Exercise Form may be submitted by delivery to the
Company), together with payment of the aggregate Rights Exercise Price for the
shares of Series A Preferred Stock purchased, the Buyer shall be entitled to
receive a certificate or certificates for the shares of Series A Preferred Stock
so purchased.  The Ordinary Purchase Rights will be certificated in the form
attached hereto as Exhibit E (the “Ordinary Rights Certificate”).  All Ordinary
Purchase Rights shall include a cashless exercise feature.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to the Buyer that:
 
(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns at least a majority of the capital
stock or other equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing (or, with respect to the State of Florida,
active status) in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect.  As used in
this Agreement, “Material Adverse Effect” means any material adverse effect on
the business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents (as defined in Section 2(b)) or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.  Except as set forth on Schedule
2(a), the Company has no Subsidiaries and there are no other entities in which
the Company, directly or indirectly, owns any of the capital stock or other
equity or similar interests.
 

 
2

--------------------------------------------------------------------------------

 

 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Stockholders’ Agreement, the Operating
Agreement, the Certificate of Designation and each of the other agreements to be
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Units and the Shares and the
reservation for issuance and the issuance of the Series A Preferred Stock
issuable upon exercise of the Ordinary Purchase Rights have been duly authorized
by the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders.  This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
(c)           Issuance of Securities.  The Securities are duly authorized and,
upon issuance in accordance with the terms hereof, shall be validly issued and
free from all Liens with respect to the issue thereof and the Shares shall be
fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Series A Preferred Stock.  As of the Closing Date, the
Company shall have duly authorized and reserved for issuance a number of shares
of Series A Preferred Stock which equals the maximum number of shares of Series
A Preferred Stock issuable upon exercise of the Ordinary Purchase Rights.  The
Company shall, so long as any of the Ordinary Purchase Rights are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the purpose of effecting the exercise of
the Ordinary Purchase Rights, 100% of the number of shares of Series A Preferred
Stock issuable upon exercise of the Ordinary Purchase Rights.  Upon exercise in
accordance with the Ordinary Purchase Rights, the shares of Series A Preferred
issued with respect thereto will be validly issued, fully paid and nonassessable
and free from all Liens with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Series A Preferred
Stock.  Assuming the accuracy and completeness of the Buyer’s representations in
Section 3, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.
 
(d)           No Conflicts.  Except as set forth in Schedule 2(d), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), or the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), any memorandum of association, certificate of
incorporation, articles of association, bylaws, certificate of formation, any
certificate of designation or other constituent documents of the Company or any
of its Subsidiaries, or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of any
Self-Regulatory Organization (as defined below)) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected.  For purposes of this Agreement,
“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, Inc. (together with any successor entity, “FINRA”) and any other
commission, board, agency or body that is not a Governmental Authority (as
defined in Section 2(x)(i)) but is charged with the supervision or regulation of
the brokers and dealers that are its members.
 
(e)           Consents.  Other than the filing of the Certificate of Designation
and as set forth on Schedule 2(e), the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
Governmental Authority or Self-Regulatory Organization or any other Person (as
defined in Section 2(p)) in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents, in each case
in accordance with the terms hereof or thereof, except for the filing of a Form
D after the Closing, which will be timely filed.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date, except for the filing of a Form D after the Closing, which
will be timely filed.  The Company and its Subsidiaries are unaware of any facts
or circumstances that might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding
sentence.  The Company is not in violation of the rules, regulations or
requirements that permit trading of the common stock, par value $.0001 per share
of the Company (the “Common Stock”) on the OTC Bulletin Board (“OTCBB”) operated
by FINRA that would reasonably lead to the suspension of the trading of the
Common Stock on the OTCBB in the foreseeable future.
 

 
3

--------------------------------------------------------------------------------

 

(f)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by the Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold the Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.  Except as set forth in Schedule 2(f), neither
the Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Securities.
 
(g)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules, regulations or requirements that permit trading of the Common Stock
on the OTCBB that would reasonably lead to the suspension of the trading of the
Common Stock on the OTCBB.  None of the Company, its Subsidiaries, their
affiliates and any Person acting on its or their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
any of the Securities under the 1933 Act or cause the offering of the Securities
to be integrated with other offerings for purposes of any such applicable
stockholder approval provisions.
 
(h)           SEC Documents; Financial Statements.  Except as set forth in
Schedule 2(h), during the two (2) years prior to the date hereof, the Company
has timely (including within any additional time periods provided by Rule 12b-25
under the 34 Act (as defined below)) filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the date hereof or prior
to the Closing Date, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  The Company has
delivered to the Buyer or its respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system.  Except
as set forth in Schedule 2(h), as of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents. As of their respective filing dates, none of the SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  Except as set forth in Schedule 2(h), as of their
respective filing dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 

 
4

--------------------------------------------------------------------------------

 

 
(i)           Absence of Certain Changes.  Except as set forth in the SEC
Documents, since December 31, 2008, there has been no material adverse change
and no material adverse development in the business, properties, operations,
condition (financial or otherwise), results of operations or prospects of the
Company or its Subsidiaries.  Except as disclosed in Schedule 2(i), since
December 31, 2008, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings against the Company or any of its Subsidiaries or any
actual knowledge of any fact which would reasonably lead a creditor to do
so.  On the Closing Date, the Company and its Subsidiaries, individually and on
a consolidated basis, after giving effect to the transactions contemplated
hereby to occur at the Closing will not be, Insolvent (as defined below).  For
purposes of this Section 2(i), “Insolvent” means, with respect to the Company or
any of it Subsidiaries (i) the present fair saleable value of such entity’s
assets is less than the amount required to pay such entity’s total Indebtedness
(as defined in Section 2(p)), (ii) such entity is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such entity intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such entity has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
(j)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its shares of Common Stock and which has not been
publicly announced or disclosed to the Buyer.
 
(k)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
certificate of designation of any outstanding series of preferred stock of the
Company, their respective certificates of incorporation, bylaws or equivalent
documents.  Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements that permit trading
of the Common Stock on the OTCBB that would reasonably lead to the suspension of
the trading of the Common Stock on the OTCBB in the foreseeable future.  The
Company and its Subsidiaries possess all certificates, approvals, authorizations
and permits required by the appropriate Governmental Authorities or
Self-Regulatory Organizations necessary to conduct their respective businesses,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit.
 
(l)            Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(m)           Sarbanes-Oxley Act.  Except as set forth on Schedule 2(m) or in
the SEC Documents, the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 

 
5

--------------------------------------------------------------------------------

 

 
(n)           Transactions With Affiliates.  Except as set forth on Schedule
2(n) or in the SEC Documents, none of the officers, directors or employees of
the Company or any of its Subsidiaries is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
(o)           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (x) 150,000,000 shares of Common Stock,
74,727,257 shares of which, as of the date hereof, are issued and outstanding
and 67,050,513 shares of which are reserved for issuance pursuant to the
Company’s employee incentive plan and other options and warrants outstanding
(which amount does not consider warrants for 60,634,295 shares of Common Stock
which are restricted until the Charter Amendment (defined below) has been filed)
and (y) 1,000,000 shares of preferred stock, par value $.0001 per share, 200,000
of which have been designed Series A Preferred Stock and none of which are
issued and outstanding.  All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.  The
rights, privileges and preferences of the Series A Preferred Stock are as stated
in the Certificate of Designation and as provided by the Delaware General
Corporation Law.  Except as set forth on Schedule 2(o): (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any Liens suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its securities under the 1933 Act; (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (viii)
the Company and its Subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC
Documents.  The Company has furnished or made available to the Buyer upon the
Buyer’s request, true, correct and complete copies of the Certificate of
Incorporation and the Bylaws.
 
(p)           Indebtedness and Other Contracts.  Except as disclosed in Schedule
2(p) or in the SEC Documents, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
reasonably be expected to result in a Material Adverse Effect, or (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement:  (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including, without limitation, “capital leases” in accordance with United States
generally accepted accounting principles (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary

 
6

--------------------------------------------------------------------------------

 

obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a limited partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.
 
(q)           Absence of Litigation.  Except as set forth in the SEC Documents
or on Schedule 2(q), there is no action, suit, proceeding, inquiry or
investigation before or by any Governmental Authority or Self-Regulatory
Organization pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Series A Preferred Stock,
the Common Stock or any of the Company’s or the Company’s Subsidiaries’ officers
or directors, whether of a civil or criminal nature or otherwise, that, if
adversely determined, would, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(r)            Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  Except as set forth on Schedule 2(r), the Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer (as defined in Rule 501(f) of the 1933 Act) of the Company or
any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary.  No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(s)           Title.  Except as set forth on Schedule 2(s), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all Liens except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries.  Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
 
(t)            Intellectual Property Rights.  Except as set forth on Schedule
2(t), the Company and its Subsidiaries own, control or  license adequate valid
and enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, software, documentation,
original works of authorship, patents, patent rights, copyrights, inventions,
improvements, licenses, approvals, governmental authorizations, trade secrets
and other intellectual property rights and all applications and registrations
therefor (“Intellectual Property Rights”) necessary or appropriate to conduct
their respective businesses as now conducted or as proposed to be conducted
after the Closing Date.  None of the Company’s Intellectual Property Rights has
expired or terminated or has been abandoned, or is expected to expire or
terminate or are expected to be abandoned within three years from the Closing
Date.  The Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others.  There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights.  Except as set
forth on Schedule 2(t), neither the Company nor any of its Subsidiaries is aware
of any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 

 
7

--------------------------------------------------------------------------------

 

 
(u)           Tax Status.  Except as set forth on Schedule 2(u), the Company and
each of its Subsidiaries (i) has made or filed all foreign, U.S. federal, state
and local income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, whether or
not, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no material Liens with respect to taxes upon the assets or
properties of either the Company or its Subsidiaries, other than with respect to
taxes not yet due and payable.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.
 
(v)           Internal Accounting and Disclosure Controls.  Except as set forth
in the SEC Documents, the Company and each of its Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Except as set forth in the SEC Documents, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.
 
(w)           Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
(x)           Broker Dealer Entities.
 
(i)           The Company and each Subsidiary of the Company (the “Broker Dealer
Entities”) that is required to be registered as a broker or a dealer with the
SEC, the securities commission or similar authority of any domestic or foreign
governmental or regulatory authority, department, board, instrumentality,
agency, court, tribunal arbitrator, commission or other entity (each a
“Governmental Authority”) is duly registered as such (and is listed on Schedule
2(x)(i) with its respective jurisdictions of registration and Self-Regulatory
Organization memberships), and such registrations are in full force and effect,
and each Broker Dealer Entity is a member in good standing with all applicable
Self-Regulatory Organizations, and each Broker Dealer Entity’s Uniform
Application for Broker Dealer Registration on Form BD, as amended as of the date
hereof, and each of its other registrations, forms and other reports filed with
any Governmental Authority or Self-Regulatory Organization in connection with
its activities

 
8

--------------------------------------------------------------------------------

 

as a broker or a dealer and is in compliance in all material respects with the
applicable requirements of the 1934 Act and other applicable law and rules and
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and no Broker Dealer Entity has exceeded in any material way with
respect to its business, the business activities enumerated in any
Self-Regulatory Organization membership agreements or other limitations imposed
in connection with its registrations, forms (including Form BDs) and other
reports filed with any Governmental Authority or Self-Regulatory Organization.
 
(ii)          Since October 4, 2007, none of the Broker Dealer Entities or any
of their respective “associated persons of a broker or dealer” (as defined in
the 1934 Act) has been, or currently is, ineligible or disqualified pursuant to
Section 15, Section 15B or Section 15C of the 1934 Act to serve as a broker or
dealer or as an “associated person of a broker or dealer” (as defined in the
1934 Act), nor is there any legal, administrative, arbitral, or other
proceedings, suits, actions, claims, investigations, complaints or hearings by
or before a Governmental Authority or Self-Regulatory Organization pending, or
threatened in writing, by any Governmental Authority or Self-Regulatory
Organization, which would reasonably be expected to become the basis for any
such ineligibility or disqualification, nor is there any reasonable basis for a
proceeding or investigation, whether formal or informal, preliminary or
otherwise, that is reasonably likely to result in any such ineligibility or
disqualification.
 
(iii)         Each of the Broker-Dealer Entities is in compliance in all
material respects with Regulation T of the Board of Governors of the Federal
Reserve System and the margin rules or similar rules of a Self-Regulatory
Organization of which such Broker-Dealer Entity is a member, including the rules
governing the extension or arrangement of credit to customers, and none of the
Company or its Subsidiaries other than the Broker Dealer Entities has or does
extend or arrange credit for any customer within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
 
(iv)         Each of the Broker Dealer Entities is in compliance with all
applicable regulatory net capital requirements and no distribution of cash from
a Broker Dealer Entity between the date hereof and the Closing Date will result
in such Broker Dealer Entity not being in compliance with applicable regulatory
net capital requirements.
 
(v)          To the Company’s knowledge, no facts or circumstances exist that
would (i) cause any Self-Regulatory Organization or any other Governmental
Authority not to approve the transfer of the Acquired Assets of the Business and
the Broker Dealer Entities under this Agreement; or (ii) cause any
Self-Regulatory Organization or any other Governmental Authority to revoke or
restrict the Broker Dealer Entities’ licenses, permits, approvals,
authorizations, consents, registrations, certificates and orders to operate in
any jurisdiction as a broker or a dealer after the sale of Units contemplated by
this Agreement.
 
(vi)         BondStation Pro or any iteration thereof or successor system
thereto (the “Platform”) is not currently subject to Regulation ATS under the
1934 Act.  The Company has made all necessary filings required under Regulation
ATS with respect to the Platform (including the Form ATS, which was filed on
December 16, 2009).
 

 
9

--------------------------------------------------------------------------------

 

 
(y)           Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities, and for so long as the Buyer holds
any Securities, will not be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
 
(z)            Stock Option Plans. Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable Company stock option
plan (if any) and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under generally accepted accounting principles and applicable law. No
stock option granted under the Company’s stock option plan has been
backdated.  The Company has not knowingly granted, and there is no and has been
no Company policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.
 
(aa)          Disclosure.  The Company understands and confirms that the Buyer
will rely on the foregoing representations in effecting transactions in
securities of the Company.  To the Company’s knowledge, all disclosures
regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby set forth in this Agreement and the other
Transaction Documents, including the Schedules hereto and thereto are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The Company acknowledges and agrees that the Buyer
makes or has made no representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.
 
3.           BUYER’S REPRESENTATIONS AND WARRANTIES.  
 
(a)           Validity; Enforcement.  The Transaction Documents have been duly
and validly authorized, executed and delivered on behalf of the Buyer and shall
constitute the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(b)           No Public Sale or Distribution.  The Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act and the Buyer does not have a
present arrangement to effect any distribution of Securities to or through any
person or entity; provided, however, that by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  The Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 

 
10

--------------------------------------------------------------------------------

 

 
(c)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.
 
(e)            Information.  The Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer.  The Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its advisors, if any, or its representatives shall modify, amend or affect
the Buyer’s right to rely on the Company’s representations and warranties
contained herein.  The Buyer understands that its investment in the Securities
involves a high degree of risk and is able to afford a complete loss of such
investment.  The Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities.
 
(f)            Transfer or Resale.  The Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended,
(or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made), may be deemed to be an underwriter (as that term is defined
in the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if the Buyer effects a pledge of Securities it shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 3(f).
 
 

 
11

--------------------------------------------------------------------------------

 

(g)           General Solicitation.  The Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or, to the
Buyer’s knowledge, any other general solicitation or general advertisement.
 
4.           COVENANTS.
 
(a)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Buyer promptly after such filing.  The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyer on or prior to the Closing Date.  The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
 
(b)           Reporting Status.  For so long as the Buyer owns any Securities,
the Company shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would otherwise permit such termination.
 
(c)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate and for working capital purposes and not
for (i) the repayment of any outstanding Indebtedness of the Company or any of
its Subsidiaries or (ii) the redemption or repurchase of any of its or its
Subsidiaries’ equity securities.
 
(d)           Transfer Restrictions.
 
 
12

--------------------------------------------------------------------------------


 
(i)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of the Buyer, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act.  As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement.
 
(ii)          The Buyer agrees to the imprinting, so long as is required by this
Section 4(d), of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(e)           Removal of Legend. Certificates evidencing the Securities shall
not contain any legend (including the legend set forth in Section 4(d) hereof):
(i) while a registration statement covering the resale of such security is
effective under the 1933 Act, or (ii) if such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Securities and
without volume or manner-of-sale restrictions, or (iii) if such legend is not
required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).  The Company
agrees that at such time as such legend is no longer required under this Section
4(e), it will, no later than three trading days following the delivery by the
Buyer to the Company or the Company’s transfer agent of a certificate
representing the Securities, as applicable, issued with a restrictive legend
along with an acceptable legal opinion and broker representation letter, deliver
or cause to be delivered to the Buyer a certificate representing such shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to the Company’s transfer agent
that enlarge the restrictions on transfer set forth in this Section.
 

 
13

--------------------------------------------------------------------------------

 

 
(f)           Compliance with 1933 Act.  The Buyer agrees that the Buyer will
sell any Securities pursuant to either the registration requirements of the 1933
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in Section 4(e) is predicated upon the
Company's reliance upon this understanding.
 
(g)           Public Announcements.  The Company and the Buyer shall consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press release or other public statement with respect to
the transactions contemplated hereby, and shall not issue any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable law or any applicable stock exchange.
 
(h)           Internal Controls.  The Company has in place a plan to address the
material weaknesses in its internal control over financial reporting and will,
in the six months following the Closing Date, take such steps as are
commercially reasonable to address the material weaknesses in its internal
control over financial reporting identified by the Company’s accountants.
 
(i)            Regulation ATS.  The Company agrees that it will and will cause
its Subsidiaries to operate the Platform (as defined below) in compliance with
the requirements of Regulation ATS under the 1934 Act.  The Company and Buyer
agree that the UBS Platform (as defined below) will not be launched until the
Company’s Form ATS is effective.  For purposes of this Agreement, “Platform”
means BondStation Pro or any iteration thereof or successor system, and “UBS
Platform” means the version of the Platform to be operated for UBS pursuant to
the terms of the Operating Agreement.
 
(j)            Related Party Indebtedness.  The Company agrees that it (i) will
not pay any indebtedness owed to officers and directors of the Company until the
Company has at least twelve months cash reserve for working capital and
applicable regulatory capital requirements, as determined in good faith by the
Company’s Board of Directors; provided, however, that the Company shall be
permitted to pay up to $60,000 of accrued interest on its outstanding
indebtedness to John Barry III and (ii) will not enter into any new indebtedness
for borrowed money with affiliates (as defined in Rule 144) of the Company that
is payable by the Company prior to the Company having at least twelve months
cash reserve for working capital and applicable regulatory capital requirements,
as determined in good faith by the Company’s Board of Directors; provided,
however, that the restriction in the foregoing clause (ii) shall not apply to
intercompany loans, accounts and advances between the Company and its
subsidiaries whose financial statements are consolidated with the Company’s in
accordance with GAAP.
 

 
14

--------------------------------------------------------------------------------

 

 
(k)           Closing Documents.  On or prior to fourteen (14) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to the Buyer and Bingham McCutchen LLP a complete closing set of the Transaction
Documents, the Securities and any other document required to be delivered to any
party pursuant to Section 5 or 6 hereof or otherwise.
 
5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to the Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Buyer with prior written notice thereof:
 
(i)           The Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.
 
(ii)          The Buyer shall have delivered to the Company the Purchase Price
for the Units being purchased by the Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
(iii)         The representations and warranties of the Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are true and correct in all respects) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
 
6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Buyer’s sole
benefit and may be waived by the Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(i)           The Company shall have filed the Certificate of Designation with
the Secretary of State of Delaware, which shall continue to be in full force and
effect as of the Closing.
 
(ii)          The Company shall have executed and delivered to the Buyer (i)
each of the Transaction Documents and (ii) one or more certificates representing
the shares of Series A Preferred Stock being purchased by the Buyer at the
Closing pursuant to this Agreement.
 

 
15

--------------------------------------------------------------------------------

 

 
(iii)         The Buyer shall have received the opinion of Hill Ward Henderson,
the Company’s outside counsel (“Company Counsel”), dated as of the Closing Date,
in substantially the form attached hereto as Exhibit D.
 
(iv)         UBS Securities, LLC and its Affiliates shall have obtained from
InterDealer Securities, LLC, InterDealer Information Technologies, LLC and
InterDealer IP Holding LLC (collectively, “Licensor”), in a form satisfactory to
UBS Securities LLC, a valid, enforceable, worldwide, fully paid, royalty free,
non-exclusive, perpetual license under all present and future intellectual
property rights owned or controlled by Licensor to copy, run, use and allow
their clients and customers to use, distribute, transmit, modify, adapt, prepare
derivatives of, maintain, display and perform all current and future source code
and object code versions of the Platform and related software.
 
(v)          The Company shall have confirmed that Edwin L. Knetzger, III is, as
of the Closing Date, the chairman of the Company’s Board of Directors.
 
(vi)         The Company shall sold at least $4,000,000 of units pursuant to
that certain Unit Purchase Agreement, dated as of August 28, 2009, by and
between the Company and Holdings, as amended by letter agreement, dated December
17, 2009, by and between the Company and Holdings and the letter agreement,
dated December 23, 2009, by and between the Company and Holdings (the “Holdings
Purchase Agreement”) (which shall be calculated inclusive all amounts invested
by Holdings pursuant to such agreement prior to the date hereof and all amounts
invested directly in the Company by third parties as contemplated by such letter
agreement).
 
(vii)        The Company shall have received a consent, in a form reasonably
satisfactory to the Buyer, of MBRO Capital, LLC (“MBRO”) pursuant to the
Commercial Term Loan Agreement, dated March 31, 2009, by and between the Company
and MBRO, to the issuance of the Securities pursuant to this Agreement and any
redemption of the Series A Preferred Stock pursuant to the terms of the
Certificate of Designation.
 
(viii)       The Company shall have filed its U.S. federal, state and local tax
returns for the year ended December 31, 2008.
 
(ix)          The Company shall have executed and delivered to Buyer the
Ordinary Purchase Rights Certificate.
 
(x)           The Board of Directors of the Company shall have approved an
amendment (the “Charter Amendment”) to the Certificate of Incorporation
increasing the authorized shares of Common Stock to 300,000,000 and holders of a
majority of the outstanding shares of Common Stock shall have executed a written
consent approving the Charter Amendment (provided that the effectiveness of such
consent may be subject to compliance with Rule 14c-2 under the 34 Act and the
requirement thereunder that the action authorized by the consent not be taken
until at least twenty (20) calendar days after the date on which an Information
Statement on Schedule 14C regarding the approval of the Charter Amendment has
been distributed to stockholders of the Company).
 

 
16

--------------------------------------------------------------------------------

 

 
(xi)          The Company shall have reimbursed the reasonable fees and expenses
of Bingham McCutchen LLC as counsel to the Buyer; provided, however, that the
aggregate reimbursement shall not exceed $130,000.
 
(xii)         The Company and Holdings shall have executed a letter agreement,
in substantially the form attached as Exhibit F hereto.
 
(xiii)        The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction as of a date within ten
(10) days of the Closing Date.
 
(xiv)        The Company shall have delivered to the Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 2(b) as adopted by the Company’s
Board of Directors in a form reasonably acceptable to the Buyer, (ii) the
Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing.
 
(xv)         The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are true and correct in all respects) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  The Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by the Buyer.
 
(xvi)        The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Units.
 
(xvii)       Holdings shall have waived any breaches by the Company under the
Holdings Purchase Agreement known to Holdings as of the date hereof.
 
(xviii)      The Company shall have delivered to the Buyer such other documents
relating to the transactions contemplated by this Agreement as the Buyer or its
counsel may reasonably request.
 
7.           ADJUSTMENTS TO PURCHASE PRICE OF AND NUMBER OF SHARES ISSUABLE
PURSUANT TO THE RIGHTS.
 

 
17

--------------------------------------------------------------------------------

 

(a)           The number and kind of securities purchasable upon the exercise of
the Ordinary Purchase Rights and the Rights Exercise Price shall be subject to
adjustment from time to time upon the occurrences and terms set forth
herein.  In case the Company shall (i) pay a dividend in shares of its Series A
Preferred Stock or make a distribution in shares of Series A Preferred Stock to
holders of its outstanding Series A Preferred Stock, (ii) subdivide its
outstanding shares of Series A Preferred Stock into a greater number of shares,
(iii) combine its outstanding shares of Series A Preferred Stock into a smaller
number of shares of Series A Preferred Stock, or (iv) issue any shares of its
capital stock in a reclassification of the Series A Preferred Stock, then the
number of shares of Series A Preferred Stock purchasable upon exercise of the
Ordinary Purchase Rights, if any, immediately prior thereto shall be adjusted so
that the Buyer shall be entitled to receive the kind and number of shares of
Series A Preferred Stock or other securities of the Company which it would have
owned or have been entitled to receive had such Ordinary Purchase Rights, if
any, been exercised in advance thereof.  Upon each such adjustment of the kind
and number of shares of Series A Preferred Stock or other securities of the
Company which are purchasable pursuant to exercise of the Ordinary Purchase
Rights, if any, the Buyer shall thereafter be entitled to purchase the number of
shares of Series A Preferred Stock or other securities resulting from such
adjustment at a purchase price per share of Series A Preferred Stock or other
security obtained by multiplying the purchase price in effect immediately prior
to such adjustment by the number of shares of Series A Preferred Stock
purchasable pursuant hereto immediately prior to such adjustment and dividing by
the number of shares of Series A Preferred Stock or other securities of the
Company resulting from such adjustment. In the event the Company shall pay a
dividend or make a distribution in cash, securities or other assets to the
holders of Series A Preferred Stock, other than (y) as described in clauses (i)
and (iv) above or (z) regular quarterly or other periodic dividends (any such
non-excluded event being referred to herein as an “Extraordinary Dividend”),
then the Rights Exercise Price shall be decreased by the amount of cash and/or
the fair market value (as determined by the Company Board of Directors, in good
faith) of any securities or other assets paid on each share of Series A
Preferred Stock in respect of such Extraordinary Dividend.  An adjustment made
pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.
 
(b)           Prior to the exercise of the Ordinary Purchase Rights, if any, in
the event that the Company shall, other than in an Excluded Transaction (as
defined below) sell any shares of Common Stock to any person or entity at a
price less than $0.375 per share (the “Common Lesser Price”), the Buyer shall be
entitled to purchase the shares of Series A Preferred Stock underlying the
Ordinary Purchase Rights at one hundred (100) times the Common Lesser Price and
if the Company shall sell any shares of Series A Preferred Stock to any person
or entity at a price less than $37.50 per share (the “Preferred Lesser Price”),
the Buyer shall be entitled to purchase the shares of Series A Preferred Stock
underlying the Ordinary Purchase Rights at the Preferred Lesser Price.  For the
purposes hereof, the term “Excluded Transaction” shall mean: (i) the issuance of
options and/or restricted stock to employees and consultants of the Company and
approved by the board of directors of the Company; and (ii) warrants issued to
third parties in strategic transactions and approved by the board of directors
of the Company.
 
8.           TERMINATION.  IN THE EVENT THAT THE CLOSING SHALL NOT HAVE OCCURRED
WITH RESPECT TO THE BUYER ON OR BEFORE FIVE (5) BUSINESS DAYS FROM THE DATE
HEREOF DUE TO THE COMPANY’S OR THE BUYER’S FAILURE TO SATISFY THE CONDITIONS SET
FORTH IN SECTIONS 5 AND 6 ABOVE (AND THE NONBREACHING PARTY’S FAILURE TO WAIVE
SUCH UNSATISFIED CONDITION(S)), THE NONBREACHING PARTY SHALL HAVE THE OPTION TO
TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH BREACHING PARTY AT THE CLOSE OF
BUSINESS ON SUCH DATE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER PARTY.
 
9.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under

 
18

--------------------------------------------------------------------------------

 

this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           Entire Agreement; Amendments.  This Agreement, the Certificate of
Designation and all other Transaction Documents supersede all other prior oral
or written agreements between the Buyer, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Document and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Buyer and any of their respective successors or assigns.  No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.
 

 
19

--------------------------------------------------------------------------------

 

(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service prior to such courier’s deadline for next Business
Day delivery to the recipient (all delivery fees and charges prepaid), in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:


If to the Company:


Bonds.com Group, Inc.
1515 Federal Highway
Suite 212
Boca Raton, Florida  33432
Telephone:  (561) 953-5343
Facsimile:  (561) 395-3212
Attention:  John J. Barry IV, Chief Executive Officer


with a copy (for informational purposes only) to:


Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone:  (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.


If to the Buyer:


UBS Americas Inc.
677 Washington Boulevard
Stamford, CT 06901
Telephone:  (203) 719-5427
Facsimile:  (203) 719-5627
Attention:  Head of Traded Products – Legal


with a copy (for informational purposes only) to:


Bingham McCutchen LLP
399 Third Avenue
New York, New York  10022
Telephone:  (212) 705-7278
Facsimile:  (212) 702-3645
Attention:  Kenneth A. Kopelman, Esq.

 
20

--------------------------------------------------------------------------------

 

or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company and Buyer shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer; provided,
that the Buyer may assign some or all of its rights and obligations hereunder to
an affiliate of the Buyer, without the consent of the Company, in which event
such assignee shall be deemed to be the Buyer hereunder with respect to such
assigned rights and obligations; provided that as a condition to any such
assignment the assignee shall agree to be bound by the terms of this Agreement
as the Buyer hereunder and the Buyer shall not be relieved of liability for the
performance of its obligations hereunder.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)            Survival of Representations and Warranties and Covenants.  The
representations and warranties, covenants and agreements of the Company and the
Buyer contained in this Agreement shall survive the Closing.  The Company shall
not have any liability pursuant to Section 9(k)(i) unless a claim is made
hereunder prior to the twelve month anniversary of the date of this Agreement,
in which case such representation and warranty and covenant shall survive as to
such claim until such claim has been finally resolved.
 
(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           Indemnification.
 

 
21

--------------------------------------------------------------------------------

 

(i)           Subject to Section 9(i) and the other provisions of this Section
9(k), in consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby (but not any other
Transaction Document), (b) any breach of any covenant, agreement or obligation
of the Company contained in this Agreement or the Stockholders’ Agreement or any
other certificate, instrument or document contemplated hereby or thereby (but
not any other Transaction Document), or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
this Agreement or any other certificate, instrument or document contemplated
hereby (but not any other Transaction Document), (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities, or (iii) the status of the Buyer or holder of
the Securities as an investor in the Company pursuant to the transactions
contemplated by this Agreement; provided that this clause (c) shall not apply if
a court of competent jurisdiction has determined that the cause of action, suit
or claim is a result of, relates to, arises out of the Buyer’s gross negligence,
intentional misconduct or fraud.  Notwithstanding anything to the contrary
contained in this Agreement: (i) the maximum aggregate amount of Indemnified
Liabilities that may be recovered from the Company by the Indemnitees pursuant
to this Section 9(k) shall be equal to the Purchase Price; and (ii) the Seller
shall not be liable to the Indemnitees for any claim for indemnification
pursuant to this Section 9(k) unless and until the aggregate amount of
Indemnified Liabilities that may be recovered from the Seller equals or exceeds
$100,000 (the “Basket Amount”), in which case the Seller shall be liable only
for the Indemnified Liabilities pursuant to this Section 9(k) in excess of the
Basket Amount. To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.


(ii)          The Basket Amount, maximum liability and any Indemnified
Liabilities pursuant to this Section 9(k) shall be calculated net of (A)
payments actually recovered by an Indemnitee under any insurance policy with
respect to such Indemnified Liabilities (net of collection costs, increases in
premiums and retro-premiums) and (B) any actual recovery by the Indemnitee from
any other Person with respect to such Indemnified Liabilities (net of collection
costs); provided; however, that no Indemnitee shall have any obligation to
mitigate its losses with respect to any Indemnified Liability.
 

 
22

--------------------------------------------------------------------------------

 

(iii)         In the event the conclusion, settlement or determination of any
action, suit, proceeding, arbitration or dispute between the Company and
Duncan-Williams, Inc. related to the matters described on Schedule 2(t) results
in the Company issuing shares of capital stock to Duncan-Williams, Inc. or any
of its Affiliates, the Company shall issue (and take such steps as are necessary
in order to issue) to Buyer such number of shares of capital stock and rights to
acquire shares of capital stock of the same type and with the same terms as are
then held by Buyer so that Buyer’s fully-diluted ownership percentage as of the
time immediately prior to the issuance to Duncan Williams, Inc. (the “Measure
Time”) is not decreased by such issuance; provided that the relative amount of
shares of capital stock and rights to acquire shares of capital stock that are
issued to Buyer as a result of the foregoing will be in the same relative
amounts as each class or series of capital stock and each right to purchase
shares of capital stock held by Buyer as of the Measure Time.  For avoidance of
doubt, (A) if Buyer does not own either shares of capital stock or rights to
purchase shares of capital stock as of the Measure Time, then none of such
securities would be issued pursuant to the foregoing provision, and (B) if, as
of the Measure Time, Buyer holds rights to purchase capital stock with different
terms, then each such right shall be considered a different right to purchase
capital stock and the rights to be issued pursuant to this provision shall be
issued in the same relative amounts as such rights held by Buyer as of the
Measure Time.  Notwithstanding the foregoing, in no event will shares of capital
stock or rights to purchase shares of capital stock be issued to Buyer pursuant
to the foregoing provisions to the extent any dilution to Buyer is eliminated
through other anti-dilution protection rights (including any reduction of the
exercise price of any rights to purchase capital stock).
 
(l)            No Strict Construction; Definition of Business Day.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.  As used herein, the term “Business Day” shall mean
any day other than (a) a Saturday or Sunday and (b) any day on which banks are
required or permitted to be closed in New York, New York.
 
(m)           Definition of Knowledge.  “Knowledge,” including the phrase “to
the Company’s knowledge,” shall mean the knowledge after reasonable
investigation of the officers and senior employees of the Company.
 
(n)           Remedies.  The Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer.  The Company
therefore agrees that the Buyer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
 
[Signature Page Follows]
 

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.





   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
/s/ John J. Barry IV    
Name:
John J. Barry IV    
Title:
Chief Executive Officer






   
BUYER:
         
UBS AMERICAS INC.
         
By:
/s/ Carolyn Wind    
Name:
Carolyn Wind    
Title:
Managing Director






   
By:
/s/ Joan Lavis    
Name:
Joan Lavis    
Title:
Managing Director Strategy & Business Development







 

 
24

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Stockholders’ Agreement
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Licensing and Services Agreement
 

 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Certificate of Designation
 

 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
Form of Opinion of Company Counsel
 

 
 

--------------------------------------------------------------------------------

 

Exhibit E
 
Form of Ordinary Purchase Rights Certificate
 





 
 

--------------------------------------------------------------------------------

 

Exhibit F
 
Letter Agreement
 







 
 

--------------------------------------------------------------------------------

 
